[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT GAGNE'S MOTION TO DISMISS
This matter was referred by Judge Freed to Judge Hale CT Page 2397 since Judge Freed had predicated his opinion of September 17, 1990 on the action taken by Judge Hale on October 10, 1989.
The reference was accepted; the two defendants were heard, their briefs which had been submitted to Judge Freed were analyzed and the file and statute reexamined.
Although the court is not unaware of the inconvenience to the defendant, it is of the opinion that the Motion to dismiss must be denied and the order to implead the defendant Gagne, must stand. Any other conclusion would leave the jury in the anomalous position of finding a degree of negligence as to an entity unknown to it and seemingly unconnected to the case. Such a position would also be contrary to the obvious intent of the legislature in having substituted the word "party" for "person" in the October 1, 1987 amendment to section 52-572h
CGS, presumably because it saw the anomaly.
The Motion to Dismiss is denied.
HALE, J.